DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:
Claim 16 recites the limitation "the barrier layer" (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the Examiner assumes the above limitation of “the barrier layer” (as recited in line 1) is:
	“a barrier layer” (emphasis added).

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10, 12-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S 2010/0136783).

a substrate layer (“wafer” 21) comprising a first main side (top side/surface) and a second main side (bottom side/surface) opposite the first main side (top side/surface), the first main side (top side/surface) being a front-side (top side/surface) and the second main side (bottom side/surface) being a back-side (bottom side/surface) (Fig. 2D, para. [0021]), the substrate layer (“wafer” 21)  further comprising a plurality of semiconductor chips (“electronic components”/“processor and a memory”/” electronic chips”, para. [0005]) (Fig. 2D, para. [0005]); a polymer structure (“polymer solution” 26) arranged between the plurality of semiconductor chips (“electronic components”/“processor and a memory”/” electronic chips”, para. [0005]) (Fig. 2D, para. [0022]-[0023]), the polymer structure (“polymer solution” 26) extending at least from the front-side (top side/surface) of the substrate layer (“wafer” 21)  to the back-side (bottom side/surface) of the substrate layer (“wafer” 21)  and protruding from a back-side surface (bottom side/surface) of the substrate layer (“wafer” 21) (see Fig. 2D); and a plurality of insular islands (patterns) of conductive material (material of “metal coating layer” 25) separated by the polymer structure (“polymer solution” 26) (Fig. 2D, para. [0022]), each insular island (pattern/island of “metal coating layer” 25) corresponding to a respective semiconductor chip (one of the chips on wafer 21)  of the plurality of semiconductor chips (“electronic components”/“processor and a memory”/” electronic chips”, para. [0005]) (Fig. 2D, para. [0005], [0022]). 
As to claim 2, as applied to claim 1 above, Lee et al. disclose in Fig. 2D all claimed limitations including the limitation wherein each insular island (pattern) of conductive material (material of “metal coating layer” 25)  comprises a continuous layer of metal having a back-side 
As to claim 4, as applied to claim 1 above, Lee et al. disclose in Fig. 2D all claimed limitations including the substrate wafer arrangement further comprising: a patterned conductive layer (“metal coating layer” 25) on the front-side (top side/surface) of the substrate layer (“wafer” 21) comprising patterned islands (patterns) of conductive material (material of “metal coating layer” 25), each patterned island (pattern) corresponding to a respective one of the plurality of semiconductor chips (Fig. 2D, para. [0005], [0022]). 
As to claim 5, as applied to claim 1 above, Lee et al. disclose in Fig. 2D all claimed limitations including the substrate wafer arrangement further comprising: a barrier layer (“metal insulation layer” 24), wherein a portion of the barrier layer (“metal insulation layer” 24) corresponding to a respective one of the plurality of semiconductor chips (“electronic components”/“processor and a memory”/” electronic chips”, para. [0005]) comprises a top wall and/or a sidewall that covers a corresponding insular island (pattern) (cover inner sidewalls of the patterns/island 25) (Fig. 2D, para. [0005], [0022]).
As to claim 6, as applied to claims 1 and 5 above, Lee et al. disclose in Fig. 2D all claimed limitations including the limitation wherein the barrier layer (“metal insulation layer” 24) prevents diffusion of metal ions from the insular islands (patterns) of conductive material (material of “metal coating layer” 25) into the substrate layer (“wafer” 21) (Fig. 2D, para. [0022]).
As to claim 7, as applied to claims 1 and 5 above, Lee et al. disclose in Fig. 2D all claimed limitations including the limitation wherein wherein the barrier layer (“metal insulation layer” 24) prevents formation of copper-silicide on the substrate layer (“wafer” 21) (Fig. 2D, 
As to claim 10, as applied to claim 1 above, Lee et al. disclose in Fig. 2D all claimed limitations including the substrate wafer arrangement further comprising:
a patterned conductive layer (“metal coating layer” 25) on the front-side (top side/surface) of the substrate layer (“wafer” 21) comprising patterned islands (patterns) of conductive material (material of “metal coating layer” 25), each patterned island (pattern) corresponding to a respective one of the plurality of semiconductor chips (Fig. 2D, para. [0005], [0022]), and a barrier layer (“metal insulation layer” 24)  wherein a portion of the barrier layer (“metal insulation layer” 24) corresponding to a respective one of the plurality of semiconductor chips (“electronic components”/“processor and a memory”/” electronic chips”, para. [0005]) comprises a top wall and/or a sidewall that covers a corresponding insular island (pattern) (cover inner sidewalls of the patterns/island 25) (Fig. 2D, para. [0005], [0022]). 
As to claim 12, Lee et al. disclose in Fig. 2D a sernconductor device, comprising: a substrate layer (“wafer” 21) having a first main side (top side/surface) and a second main side (bottom side/surface) opposite the first main side (top side/surface), the first main side (top side/surface) being a front-side (top side/surface) and the second main side (bottom side/surface) being a back-side (bottom side/surface) (Fig. 2D, para. [0021]); one or more electrical components (“electronic components”/“processor and a memory”/” electronic chips”, para. [0005])formed in or over the front-side (top side/surface) of the substrate layer (“wafer” 21) (Fig. 2D, para. [0005]); a back-side conductive layer (“metal coating layer” 25) disposed on the back-side (bottom side/surface) of the substrate layer (“wafer” 21) (Fig. 2D, para. [0022]); and a polymer structure (“polymer solution” 26) extending vertically at least from the front-side (top 
As to claim 13, as applied to claim 12 above, Lee et al. disclose in Fig. 2D all claimed limitations including the semiconductor device further comprising: a front-side conductive layer (see a top portion/layer of “metal coating layer” 25 on a top side/surface of “wafer” 21 in Fig. 2D) disposed on the front-side of the substrate layer (“wafer” 21) so that the front-side conductive layer is aligned with the substrate layer (“wafer” 21) and the back-side conductive layer (see a bottom portion/layer of “metal coating layer” 25 on a bottom side/surface of “wafer” 21 in Fig. 2D). 
As to claim 16, as applied to claim 12 above, Lee et al. disclose in Fig. 2D all claimed limitations including the limitation whereina barrier layer (“metal insulation layer” 24) prevents diffusion of metal ions from the back-side conductive layer (“metal coating layer” 25) into the substrate layer (“wafer” 21) and prevents formation of copper-silicide on the substrate layer (“wafer” 21) (Fig. 2D, since barrier layer 24 is a protective layer, it capable of performing the same function as claimed) (Fig. 2D para. [0022]). 
.As to claim 20, as applied to claim 12 above, Lee et al. disclose in Fig. 2D all claimed limitations including the limitation wherein the polymer structure (“polymer solution” 26) is a chip edge encapsulation structure (see Fig. 2D, para. [0022], polymer structure 26 serves as a chip edge encapsulation structure). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S 2010/0136783).
.	As to claim 3, as applied to claim 1 above, Lee et al. disclose in Fig. 2D all claimed limitations except for the limitation wherein a height of the polymer structure protruding from the back-side surface of the substrate layer is in a range from about 5 µm to about 40 µm.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Lee et al. in the range (about 5 µm to about 40 µm for a height of the polymer structure protruding from the back-side surface of the substrate layer) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 
As to claims 8 and 17, as applied to claims 1, 3 and 12 above, Lee et al. disclose in Fig. 2D all claimed limitations except for the limitation wherein the barrier layer comprises tungsten (W), tungsten nitride (WN), or titanium nitride (TiN). However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use tungsten (W), tungsten nitride (WN), or titanium nitride (TiN) for making the barrier layer in the teaching of Lee et al. in order to provide a good protective layer with low production cost, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.

Allowable Subject Matter
Claims 9, 11, 14-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 29, 2021